PER CURIAM
At the direction of defendant Paulus, Secretary of State, defendant Radakovich, acting in his capacity as Director of Elections for Multnomah County, removed plaintiffs’ names from the list of candidates in the Multnomah County general election to be held on November 2, 1982. Plaintiffs filed a complaint, alleging that defendants acted in an arbitrary and capricious manner and deprived them of their civil rights to campaign for office. Pursuant to ORS 246.910(1), plaintiffs’ also filed a motion for a temporary restraining order seeking their reinstatement as candidates in the upcoming election. On October 7, 1982, a hearing was held before the trial court at which exhibits were received and testimony was given. The trial court orally denied plaintiffs’ motion for a temporary restraining order. On October 28, 1982, it entered a judgment dismissing plaintiffs’ action with prejudice. Plaintiffs appeal; we dismiss the appeal.
Plaintiffs’ notice of appeal was served on defendants, on the judge who presided at trial and on the official court reporter. The notice of appeal was not served on the clerk of the trial court. ORS 19.023(2)(b) mandates that service be made on the “clerk of the trial court.” ORS 19.033(2) provides that the service and filing of the notice of appeal is jurisdictional. See Bauman v. Gittelsohn, 64 Or App 849, 669 P2d 1188, rev allowed, 296 Or 195 (1983).
Appeal dismissed.